DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 02/02/2022 Amendments/Arguments, which directly amended claims 1-5, 7; and traversed the rejections of the claims of the 09/02/2021 Office Action are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claimed limitation of “the last N times (N being an integer of 3 or more)” is a new subject matter.  In the specification, paragraph [0028], lines 7-9, it recited “the 
Regarding claim 3, the claimed limitation of “the last N times (N being an integer of 3 or more)” is a new subject matter.  In the specification, paragraph [0028], lines 7-9, it recited “the last N times of output (N is an integer equal to or larger than 2, and is experimentally and appropriately determined)”.  Therefore, “the last N times” as claimed excluding N=2 thus it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Other claims are also rejected based on their dependency of the defected parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crank (US 2003/0130771 which was cited in previous Office Action).

    PNG
    media_image1.png
    550
    618
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    453
    538
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    845
    540
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    835
    540
    media_image4.png
    Greyscale


a receiving device that receives a signal including a satellite signal (i.e. GNSS receiver 3) ([0059]); 
an accepting device (i.e. reads on GNSS receiver 3 in conjunction with programmable gate 4, RA/GPWS 5 and digital encoder 7) that repeatedly capable of acquiring sequential information including a plurality of recording target information changeable with time, and including position information obtained using a signal received by the receiving device (Fig 4B; [0058]-[0064]); and
a recording device (i.e. reads on buffer system 9 of Fig 2 or GNSS buffer 80 of Fig 3B) capable of correlating and recording the accepted sequential information with time information ([0072]; [0154]),
wherein the accepting device capable of recording information relating to the satellite signal used as a basis of an operation of the position information and capable of providing the information for authentication processing ([0058]-[0064]), and
the accepting device capable of detecting a signal with a predetermined PRN-ID from the signals received by the receiving device, and when there are a plurality of signals with the same PRN- ID, the accepting device capable of generating a reference signal on the basis of each of the plurality of signals, capable of acquiring and accepting two or more pieces of position information on the basis of the generated reference signal and the signal received by the receiving device, and when there a single signal with the same PRN-ID, the accepting device capable of acquiring position information on the basis of the reference signal generated on the 
when two or more pieces of the position information relating to mutually different positions are obtained, the recording device capable of recording the obtained position information indicating the mutually different positions ([0072]; [0154]).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
The statements of intended use or field of use (i.e. receives, accepts, correlates, records, provides, detects, generates, acquires) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “arranged to” or “configured to” for positively reciting the claimed invention and for distinguishing the claimed 

Regarding claim 6, Crank discloses a selecting and outputting device (i.e. reads on transponder interface 15 of Fig 2) that, when the recording device capable of recording the two or more pieces of the position information relating to the mutually different positions, capable of selecting and outputting probable information from the recorded position information ([0154]).
The statements of intended use or field of use (i.e. records, selects, outputs) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “arranged to” or “configured to” for positively reciting the claimed invention and for distinguishing the claimed 

Regarding claim 7, Crank discloses in Fig 1-2, 3B, and 4B a position information processing apparatus comprising:
a receiving device (i.e. GNSS receiver 3) capable of receiving signals including a satellite signal ([0059]);
an accepting device (i.e. reads on GNSS receiver 3 in conjunction with programmable gate 4, RA/GPWS 5 and digital encoder 7) capable of repeatedly accepting sequential information including a plurality of recording target of information changeable with time, and including position information obtained using the received signal, the accepting device capable of detecting a signal with a predetermined PRN-ID from the signals received by the receiving device, and when there are a plurality of signals with the same PRN-ID, the accepting device capable of generating a reference signal on the basis of each of the plurality of signals, and capable of acquiring and accepting sequential information including two or more pieces of information indicating mutually different positions on the basis of the generated reference signal and the signal received by the receiving device, and when there is a single signal having the same PRN-ID, the accepting device capable of acquiring position information on the basis of a reference signal generated based on the single signal and the signal received by the receiving device (Fig 4B; [0058]-[00664]); and
a recording device (i.e. reads on buffer system 9 of Fig 2 or GNSS buffer 80 of Fig 3B) capable of correlating and recording the accepted sequential information together with time 
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
The statements of intended use or field of use (i.e. receives, accepts, detects, generates, acquires, correlates, records) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “arranged to” or “configured to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in terms of structure.  However, such amendment to claims, if 

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 1-4 are allowed over the prior art.  However, 35 USC 112(a) rejections must be overcome.

Response to Arguments
Applicant's arguments regarding the art rejection of claims 5-7 have been fully considered but they are not persuasive.
Applicant argues that the prior art of Crank does not consider the spoofed signals.  Further, Crank fails to disclose the accepting device as claimed.
Examiner respectfully disagrees because the spoofed signals are not explicitly claimed.  In addition, as state in the rejections above, the claims are replete with statements of intended use or field of use; therefore, they do not serve to patentably distinguish the claimed structure over that of the reference.  Applicant is suggested to amend the claims with language such as “arranged to” or “configured to” for positively reciting the claimed invention and for  the claimed invention from the prior art in terms of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0169690 discloses a method of estimating the position of a first event of interest using a satellite positioning system.  The method comprises: performing in response to the first event a satellite reception function; determining at some later time whether it is possible to calculate a position estimate from signals resulting from the satellite reception function; and, if not, estimating the position of the first event based on a position estimate of a second event, wherein the second event is that closest in time to the first for which a position estimate is available.  Thus, the method can provide a position estimate for the first event even if the satellite reception function fails.
US 2007/0214202 discloses a method and apparatus for performing efficient interpolation of data sequences or signals.  A preferred embodiment of the present invention determines a suitable Gaussian quadrature to match given bandwidth and accuracy requirements.  This Gaussian quadrature is then used to construct a suitable family of interpolating functions to represent a physical data sequence or signal (which, in a preferred embodiment, is seismic data).  In one embodiment, Gaussian quadratures are constructed using trigonometric moments of exponential functions.  In an alternative embodiment, an interpolating function is constructed using prolate spheroidal wave functions (PSWFs) by adopting Gaussian quadrature points 
US 7,436,322 discloses a flight recorder system with remote wireless access, for use aboard an aircraft, includes at least one microphone for monitoring sounds within a cockpit of the aircraft and producing digital audio data.  The digital audio data is indexed relative to aircraft position and time and is stored.  A download command is initiated and prompts stored data to be read and transmitted to a ground-based facility for evaluation.  A video camera may be provided for acquiring and recording images within the cockpit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646